     Case 2:20-cv-03803-MWF-PVC Document 21 Filed 12/22/20 Page 1 of 2 Page ID #:79


 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
      MANNING LAW, APC
 2    20062 SW Birch Street, Ste. 200
 3    Newport Beach, CA 92660
      Office: (949) 200-8755
 4    DisabilityRights@manninglawoffice.com
 5    Attorneys for Plaintiff ANTHONY BOUYER
 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11                                              Case No. 2:20-cv-03803-MWF-PVC
       ANTHONY BOUYER, an
12

13     individual,                              JOINT STATUS REPORT RE:
                                                SETTLEMENT
14                      Plaintiff,
15     v.
16

17     ZVI Y. STRAUSMAN, and SARA
18     STRAUSMAN, individually and as
       trustees of the STRAUSMAN
19     FAMILY TRUST DATED MARCH
20     13, 2008; and DOES 1-10, inclusive,
21
                       Defendants.
22

23

24          Plaintiff ANTHONY BOUYER, and Defendants ZVI Y. STRAUSMAN, and

25    SARA STRAUSMAN (collectively, the “Parties”) respectfully submit this Joint

26    Status Report regarding settlement of the instant action.

27          The Parties participated in mediation on December 16, 2020 and were unable

28    to reach an agreement regarding resolution. The Parties continue to disagree

                                                  1
                                         Joint Status Report
     Case 2:20-cv-03803-MWF-PVC Document 21 Filed 12/22/20 Page 2 of 2 Page ID #:80


 1    regarding the status of the alleged barriers.
 2

 3    Dated: December 22, 2020         MANNING LAW, APC
 4

 5                                     By: /s/ Joseph R. Manning Jr.
                                          Joseph R. Manning Jr., Esq.
 6                                        Attorneys for Plaintiff
 7

 8    Dated: December 22, 2020         LAW OFFICES OF ALBERT CHANG
 9
                                       By: /s/ Hyunsuk Albert Chang
10
                                          Hyunsuk Albert Chang, Esq.
11                                        Attorney for Defendants
12

13

14

15

16

17
                     Certification Pursuant to Local Rule 5-4.3.4(a)(2)(i)
18
            Pursuant to Local Rule 5-4.3.4(a)(2)(i), signatories hereby do attest that all
19
      signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
20
      content and have authorized the filing.
21

22    Dated: December 22, 2020         MANNING LAW, APC
23
                                       By: /s/ Joseph R. Manning Jr.
24                                        Joseph R. Manning Jr., Esq.
                                          Attorneys for Plaintiff
25

26

27

28
                                                  2
                                          Joint Status Report
